BEOCK, Chief Judge.
Defendant’s sole assignment of' error challenges the sufficiency of the findings of fact made by the trial judge and relied upon for the order revoking probation.
A defendant who consents to the suspension of a sentence upon specified conditions may not attack an order putting the sentence into effect “except: (1) On the ground that there is no evidence to support a finding of a breach of the conditions of suspension; or (2) on the ground that the condition which he has broken is invalid because it is unreasonable or is imposed for an unreasonable length of time.” State v. Caudle, 276 N.C. 550, 553, 173 S.E. 2d 778; State v. Johnson, 23 N.C. App. 696, 209 S.E. 2d 549.
Evidence sufficient to support a finding of breach of probationary conditions is that which reasonably satisfies, “the judge, in the exercise of his sound discretion, that the defendant has violated a valid condition upon which the sentence was so suspended.” State v. Seagraves, 266 N.C. 112, 113, 145 S.E. *3922d 327; State v. Johnson, supra. The evidence must be substantial and “of sufficient probative force to generate in the minds of reasonable men the conclusion that the defendant has in fact breached the condition in question.” State v. Millner, 240 N.C. 602, 605, 83 S.E. 2d 546; State v. Johnson, supra.
’ In our opinion there is substantial evidence in the record to support the trial judge’s conclusion that defendant wilfullybreached the terms and conditions of his probation. Defendant’s testimony in his own behalf reveals as much. This assignment of error is overruled.
. In our opinion the order entered by the trial judge revoking probation was correct and was supported by the evidence.
No error.
Judges Morris and Arnold concur.